 

Exhibit 10.1

 

VIRGINIA NATIONAL BANKSHARES CORPORATION

2014 STOCK INCENTIVE PLAN*

 

1.Purpose and Effective Date.

(a)The purpose of the Virginia National Bankshares Corporation 2014 Stock
Incentive Plan (the “Plan”) is to further the long-term stability and financial
success of the Company (as defined below) by attracting and retaining personnel,
including employees, directors and consultants, through the use of stock
incentives.  The Company believes that ownership of Company Stock will stimulate
the efforts of those persons upon whose judgment, interest and efforts the
Company and its Affiliates are and will be largely dependent for the successful
conduct of their businesses and will further the identification of those
persons’ interests with the interests of the Company’s shareholders.

(b)The Plan was adopted by the Board of Directors of the Company on March 18,
2014 (the “Effective Date”), subject to the approval of the Plan by the
Company’s shareholders.

2.Certain Definitions. The following terms have the meanings indicated:

(a)Act.  The Securities Exchange Act of 1934, as amended.

(b)Affiliate.  The meaning assigned to the term “affiliate” under Rule 12b-2 of
the Act.

(c)Applicable Withholding Taxes.  The aggregate amount of federal, state and
local income and payroll taxes that the Company or an Affiliate  is required to
withhold (based on the minimum applicable statutory withholding rates) in
connection with any exercise of an Option or the award, lapse of restrictions or
payment with respect to Restricted Stock.

(d)Award.  The award of an Option, Restricted Stock or Other Stock-Based Award
under the Plan.

(e)Board. The Board of Directors of the Company.

(f)          Cause. With respect to any employee or Consultant (1) if the
employee or Consultant is a party to any employment or service agreement with
the Company or its Affiliates and such agreement provides for a definition of
Cause, the definition contained therein; or (2) if no such agreement exists, or
is such agreement does not define Cause then (i) the commission of, or plea of
guilty or no contest to, a felony or a crime involving moral turpitudes or the
commission of any other act involving willful malfeasance or material fiduciary
breach with respect to the Company or an Affiliate; (ii) conduct that results in
or is reasonably likely to result in harm to the reputation or business of the
company or any of its Affiliates; (iii) gross negligence or willful misconduct
with respect to the Company or an Affiliate; (iv) materials breach of an
agreement with the Company or an Affiliate (including, without limitation, any
loyalty, noncompetition, nonsolicitation or confidentiality agreement); or (v)
material violation of state or federal securities law.  With respect to any
Director, a determination by a majority of the disinterested Board members that
the Director has engaged in any of the following:  (i) malfeasance in office;
(ii) gross misconduct or neglect; (iii) false or fraudulent misrepresentation
inducing the director's appointment; (iv) willful conversion of corporate funds;
or (v) repeated failure to participate in Board meetings on a regular basis
despite having received proper notice of the meetings in advance.  The
Committee, in its absolute discretion, shall determine the effect of all matters
and questions relating to whether a Participant has been discharged for Cause.

* As Amended April 22, 2020Page 1 of 11

--------------------------------------------------------------------------------

 

(g)Change in Control.

(i)The acquisition by any Person (as defined below) of beneficial ownership of
50% or more of the then outstanding shares of common stock of the Company;

(ii)Individuals who constitute the Board on the Effective Date of this Plan (the
“Incumbent Board”) cease to constitute a majority of the Board, provided that
any director whose nomination was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board will be considered a member of
the Incumbent Board, but excluding any such individual whose initial assumption
of office is in connection with an actual or threatened election contest or
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board of directors of the Company, as such terms are used
in Rules 14a-11 and 12 under the Act;

(iii)Approval by the shareholders of the Company and consummation of a
reorganization, merger, share exchange or consolidation (a “Reorganization”),
provided that shareholder approval of a Reorganization will not constitute a
Change in Control if, upon consummation of the Reorganization, each of the
following conditions is satisfied:

(I)no Person beneficially owns 50% or more of either (1) the then outstanding
shares of common stock or voting securities of the corporation or other entity
resulting from the transaction or (2) the combined voting power of the then
outstanding voting securities of such corporation or other entity entitled to
vote generally in the election of members of the board of directors (or similar
governing body); or

(II)at least a majority of the members of the board of directors (or similar
governing body) of the corporation or other entity resulting from the
Reorganization were members of the Incumbent Board at the time of the execution
of the initial agreement providing for the Reorganization; or

(iv)Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, or of the sale or other disposition of all or
substantially all of the assets of the Company.

For purposes of this Section 2(g), “Person” means any individual, entity or
group (within the meaning of Section 13(d)(3) of the Act), other than any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any affiliated company, and “beneficial ownership” has the meaning given the
term in Rule 13d-3 under the Act.

(h)Code.  The Internal Revenue Code of 1986, as amended.

(i)Committee.  The Committee appointed to administer the Plan pursuant to Plan
Section 16, or if no such Committee has been appointed, the Board.

(j)Company.  Virginia National Bankshares Corporation, a Virginia corporation.

(k)Company Stock. Common stock of the Company.  If the par value of the Company
Stock is changed, or in the event of a change in the capital structure of the
Company (as provided in Section 14), the shares resulting from such a change
shall be deemed to be Company Stock within the meaning of the Plan.

(l)Consultant.  A person or entity rendering services to the Company or an
Affiliate who is not an “employee” for purposes of employment tax withholding
under the Code.

(m)Date of Grant.  The effective date of an Award granted by the Committee.

* As Amended April 22, 2020Page 2 of 11

--------------------------------------------------------------------------------

 

(n)Disability or Disabled. As to an Incentive Stock Option, a Disability within
the meaning of Code Section 22(e)(3).  As to all other Awards, the Committee
shall determine whether a Disability exists and such determination shall be
conclusive.

(o)Fair Market Value.

(i)If the Company Stock is listed on any established stock exchange or quoted on
any established stock market system, its Fair Market Value shall be the closing
price for such stock on the Date of Grant as reported by such exchange or stock
market system, or, if there are no trades on such date, the value shall be
determined as of the last preceding day on which the Company Stock was traded.

(ii)If the Company Stock is not publicly traded, the Fair Market Value shall be
determined by the Committee using any reasonable method in good faith, provided
that the fair market value of Company Stock subject to an Incentive Stock Option
shall be determined in good faith within the meaning of Treasury Regulation §
1.422-2(e)(2).

(iii)Fair Market Value shall be determined as of the Date of Grant specified in
the Award.

(p)Incentive Stock Option.  An Option intended to meet the requirements of, and
qualify for favorable federal income tax treatment under, Code Section 422.

(q)Nonstatutory Stock Option.  An Option that does not meet the requirements of
Code Section 422, or that is otherwise not intended to be an Incentive Stock
Option and is so designated.

(r)Option.  A right to purchase Company Stock granted under the Plan, at a price
determined in accordance with the Plan.

(s)Other Stock-Based Award.  A right granted under Section 9.

(t)Participant. Any individual who is granted an Award under the Plan.

(u)Restricted Stock.  Company Stock awarded upon the terms and subject to the
restrictions set forth in Section 8.

(v)Retirement.  Means:

(i)the termination of an employee’s employment under conditions which would
constitute “normal retirement” or “early retirement” under any tax qualified
retirement plan maintained by the Company;

(ii)the termination of an employee’s employment after attaining age 65 (except
in the case of termination for Cause); or

(iii)the termination of a Non-Employee Director’s service as a member of the
Board after attaining age 65.  

(w)Rule 16b-3.  Rule 16b-3 promulgated under the Act, including any
corresponding subsequent rule or any amendments to Rule 16b-3 enacted after the
Effective Date of the Plan.

* As Amended April 22, 2020Page 3 of 11

--------------------------------------------------------------------------------

 

(x)10% Shareholder.  A person who owns, directly or indirectly and within the
meaning of Section 422 or 424 of the Code, stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any parent
or subsidiary of the Company.  Indirect ownership of stock shall be determined
in accordance with Code Section 424(d).

3.General. Awards of Options or Restricted Stock may be granted under the
Plan.  Options granted under the Plan may be Incentive Stock Options or
Nonstatutory Stock Options.

4.Stock.

(a)Subject to Section 14 of the Plan, there shall be reserved for issuance under
the Plan an aggregate of 250,000 shares of Company Stock; which may include
authorized, but unissued, shares.  Not more than 250,000 of such shares shall be
available as any type of awards other than Incentive Stock Options.  Shares
allocable to Options granted under the Plan that expire or otherwise terminate
and shares that are forfeited pursuant to restrictions on Restricted Stock
awarded under the Plan may again be subjected to an Award under this Plan.

(b)The maximum number of shares with respect to which an Award may be granted in
any calendar year to any employee during such calendar year shall be 50,000
shares.  

5.Eligibility.

(a)Any employee of, director of, or Consultant to the Company or an Affiliate
who, in the judgment of the Committee, has contributed or can be expected to
contribute to the profits or growth of the Company or the Affiliate is eligible
to become a Participant.  The Committee shall have the power and complete
discretion, as provided in Section 16, to select eligible Participants and to
determine for each Participant the terms, conditions and nature of the Award and
the number of shares to be allocated as part of the Award; provided, however,
that any Award made to a member of the Committee must be approved by the
Board.  The Committee is expressly authorized to make an Award to a Participant
conditioned on the surrender for cancellation of an existing Award.

(b)The grant of an Award shall not obligate the Company or any Affiliate to pay
an employee any particular amount of remuneration, to continue the employment of
the employee after the grant or to make further grants to the employee at any
time thereafter.

(c)Non-Employee Directors and Consultants shall not be eligible to receive the
Award of an Incentive Stock Option.

6.Stock Options.

(a)Grant.  Whenever the Committee deems it appropriate to grant Options, notice
shall be given to the Participant stating the number of shares for which Options
are granted, the exercise price per share, whether the options are Incentive
Stock Options or Nonstatutory Stock Options, and the conditions to which the
grant and exercise of the Options are subject.  This notice, when duly accepted
in writing by the Participant, shall become a stock option agreement between the
Company and the Participant.  A Participant’s stock option agreement shall set
forth all restrictions on disposition and transfer applicable to the Option
shares.

(b)Exercise Price.  The Committee shall establish the exercise price of
Options.  The exercise price of an Option shall be not less than 100% of the
Fair Market Value of such shares on the Date of Grant, provided that if the
Participant is a 10% Shareholder, the exercise price of an Incentive Stock
Option shall not be less than 110% of the Fair Market Value of such shares on
the Date of Grant.  

(c)Term.  The Committee shall establish the term of each Option in the
Participant’s stock option agreement.  The term of an Incentive Stock Option
shall not be longer than ten years from the Date of Grant, except that an
Incentive Stock Option granted to a 10% Shareholder shall not have a term in
excess of five years.  No Option may be exercised after the expiration of its
term or, except as set forth in the Participant’s stock option agreement, after
the termination of the Participant’s employment with the Company and/or its
Affiliates.

* As Amended April 22, 2020Page 4 of 11

--------------------------------------------------------------------------------

 

(d)Time of Exercise.  

(i)During Participant’s Employment.  Options may be exercised during their terms
in whole or in part at such times as may be specified by the Committee in the
Participant’s stock option agreement.  The Committee may impose such vesting
conditions and other requirements as the Committee deems appropriate, and the
Committee may include such provisions regarding a Change in Control as the
Committee deems appropriate.  

(ii)After Participant’s Termination of Employment.  The Committee shall set
forth in the Participant’s stock option agreement when, and under what
circumstances, an Option may be exercised after termination of the Participant’s
employment or period of service; provided that no Incentive Stock Option may be
exercised after the earlier of (a) (i) three months from the Participant’s
termination of employment with the Company for reasons other than Disability or
death, or (ii) one year from the Participant’s termination of employment on
account of Disability or death; or (b) the expiration of the Option’s term.

(iii)After Participant’s Death.  If a Participant dies and if the Participant’s
stock option agreement provides that part or all of the Option may be exercised
after the Participant’s death, then such portion may be exercised by the
executor or administrator of the Participant’s estate during the time period
specified in the stock option agreement, but not later than the expiration of
the Option’s term.

(e)Limit on Exercise of Incentive Stock Options.  An Incentive Stock Option, by
its terms, shall be exercisable in any calendar year only to the extent that the
aggregate Fair Market Value (determined at the Date of Grant) of the Company
Stock with respect to which Incentive Stock Options are exercisable by the
Participant for the first time during the calendar year does not exceed $100,000
(the “Limitation Amount”).  Incentive Stock Options granted under the Plan and
all other plans of the Company (or Affiliate) and any parent or subsidiary of
the Company (or Affiliate) shall be aggregated for purposes of determining
whether the Limitation Amount has been exceeded.  The Board may impose such
conditions as it deems appropriate on an Incentive Stock Option to ensure that
the foregoing requirement is met.  If Incentive Stock Options that first become
exercisable in a calendar year exceed the Limitation Amount, the excess Options
will be treated as Nonstatutory Stock Options to the extent permitted by law.

(f)Options Forfeited Upon Termination of Employment for Cause.  If a
Participant’s employment or services is terminated by the Company or by any
Affiliate for Cause, the Participant’s Options, both vested and unvested, shall
terminate as of the date of the misconduct, as determined by the Committee in
its sole discretion.

7.Method of Exercise of Options.

(a)Exercise.  Options may be exercised by giving written notice of the exercise
to the Company, stating the Option being exercised and the number of shares the
Participant has elected to purchase under the Option.  

(b)Payment.  In no event shall any shares be issued pursuant to the exercise of
an Option until the Participant has made full payment for the shares of Company
Stock (including payment of the exercise price and any Applicable Withholding
Taxes).  Company Stock purchased upon the exercise of an Option granted under
the Plan shall be paid for as follows, provided that the Committee may impose
such limitations and restrictions on payments with shares of Company Stock as
the Committee, in its discretion, deems advisable:

(i)in cash or by check, payable to the order of the Company;

(ii)by delivery of Company Stock that the Participant has previously acquired
and owned (valued at Fair Market Value on the date of exercise), provided that
such method of payment is then permitted under applicable law and the Company
Stock was owned by the Participant at least six months prior to such delivery
(or such longer or shorter period of time required to avoid a charge to earnings
for financial accounting purposes);

* As Amended April 22, 2020Page 5 of 11

--------------------------------------------------------------------------------

 

(iii) by withholding and retention by the Company of sufficient shares of
Company Stock issuable in connection with the exercise to cover the exercise
price (a "net share exercise");

(iv)by delivery of a properly executed exercise notice together with irrevocable
instructions to a creditworthy broker to deliver promptly to the Company, from
the sale or loan proceeds with respect to the sale of Company Stock or a loan
secured by Company Stock, the amount necessary to pay the exercise price and, if
required by the Committee, Applicable Withholding Taxes; or

(v)by any combination of the above permitted forms of payment.

(c)Delivery of Shares.  Upon the exercise of an Option in compliance with the
provisions of this section, the receipt by the Company of the payment for the
shares of Company Stock so acquired, and satisfaction of the provisions of this
Section 7 of the Plan, the Company shall deliver or cause to be delivered,
within a reasonable time, to the Participant exercising the Option, either
certificate(s) or shares held in book entry form (“Book Entry Shares”) for the
number of shares of Company Stock with respect to which the Option is
exercised.  The shares of Company Stock shall be registered in the name of the
exercising Participant or in such name jointly with the Participant as the
Participant may direct in the written notice of exercise.  The Company may place
on any certificate or Book Entry Shares representing Company Stock issued upon
the exercise of an Option any legend or notation deemed desirable by the
Company’s counsel to comply with federal or state securities laws.  The Company
may require of the Participant a customary indication of his or her investment
intent.  

(d)Disqualifying Disposition.  If a Participant disposes of shares acquired upon
exercise of an Incentive Stock Option within two (2) years from the date the
Option is granted or within one (1) year after the issuance of such shares to
the Participant, the Participant shall notify the Company of such disposition
and provide information regarding the date of disposition, sale price, number of
shares disposed of, and any other information relating thereto that the Company
may reasonably request.

(e)Compliance with Rule 16b-3.  Notwithstanding anything herein to the contrary,
Awards shall always be granted and exercised in such a manner as to conform to
the provisions of Rule 16b-3.

8.Restricted Stock Awards.

(a)Grant.  Whenever the Committee deems it appropriate to grant a Restricted
Stock Award, notice shall be given to the Participant stating the number of
shares of Restricted Stock for which the Award is granted, the Date of Grant,
and the terms and conditions to which the Award is subject.  Certificates or
Book Entry Shares representing the shares shall be issued in the name of the
Participant, subject to the restrictions imposed by the Plan and the
Committee.  A Restricted Stock Award may be made by the Committee in its
discretion without cash consideration.

(b)Restrictions on Transferability and Vesting of Restricted Stock Awards.  The
Committee may place such restrictions on the transferability and vesting of
Restricted Stock as the Committee deems appropriate, including restrictions
relating to continued employment and financial performance goals.  Without
limiting the foregoing, the Committee may provide performance or Change in
Control acceleration parameters under which all, or a portion, of the Restricted
Stock will vest on the Company’s (or an Affiliate’s) achievement of established
performance objectives.  Restricted Stock may not be sold, assigned,
transferred, disposed of, pledged, hypothecated or otherwise encumbered until
the restrictions on such shares shall have lapsed or shall have been removed
pursuant to subsection (c) below.

(c)Lapse of Restrictions on Transferability.  The Committee shall establish as
to each Restricted Stock Award the terms and conditions upon which the
restrictions on transferability set forth in paragraph (b) above shall
lapse.  Such terms and conditions may include, without limitation, the passage
of time, the meeting of performance goals, the lapsing of such restrictions as a
result of the Disability, death or retirement of the Participant, or the
occurrence of a Change in Control.

* As Amended April 22, 2020Page 6 of 11

--------------------------------------------------------------------------------

 

(d)Rights of the Participant and Restrictions.  A Participant shall hold shares
of Restricted Stock subject to the restrictions set forth in the Award agreement
and in the Plan.  In other respects, the Participant shall have all the rights
of a shareholder with respect to the shares of Restricted Stock, including, but
not limited to, the right to vote such shares and the right to receive all cash
dividends and other distributions paid thereon.  Certificates or Book Entry
Shares representing Restricted Stock shall bear a legend or other notation
referring to the restrictions set forth in the Plan and the Participant’s Award
agreement.  If stock dividends are declared on Restricted Stock, such stock
dividends or other distributions shall be subject to the same restrictions as
the underlying shares of Restricted Stock and shall be paid no later than 2 ½
months after the end of the year in which the underlying Restricted Stock vests.

9.Other Stock-Based Awards.

(a)

The Committee is authorized to grant other types of equity-based or
equity-related Awards not otherwise described by the terms of the Plan
(including the grant or offer for sale of unrestricted shares of Company Stock)
to Participants in such amounts and subject to such terms and conditions as the
Committee shall determine.  Such Awards shall be referred to as “Other
Stock-Based Awards.”  Each such Other Stock-Based Award may involve the transfer
of actual shares to Participants or payment in cash or otherwise of amounts
based on the value of shares of Company Stock.  

(b)

Each Other Stock-Based Award shall be expressed in terms of shares or units or
an equivalent measurement based on shares, as determined by the Committee.  If
the value of an Other Stock-Based Award will be based on the appreciation of
shares from an initial value determined as of the date of grant, then such
initial value shall not be less than the Fair Market Value of a share on the
date of grant of such Other Stock-Based Award.

10.Applicable Withholding Taxes.  Each Participant shall agree, as a condition
of receiving an Award, to pay to the Company or the Affiliate, or make
arrangements satisfactory to the Company or the Affiliate regarding the payment
of, all Applicable Withholding Taxes with respect to the Award.  Until the
Applicable Withholding Taxes have been paid or arrangements satisfactory to the
Company or the Affiliate have been made, no stock certificates or Book Entry
Shares (or, in the case of Restricted Stock, no stock certificates or Book Entry
Shares free of a restrictive legend or other notation) shall be issued to the
Participant.  As an alternative to making a cash payment to the Company or the
Affiliate to satisfy Applicable Withholding Tax obligations, the Committee may
establish procedures permitting the Participant to elect to (a) deliver shares
of already owned Company Stock or (b) have the Company or the Affiliate retain
that number of shares of Company Stock that would satisfy all or a specified
portion of the Applicable Withholding Taxes.  Any such election shall be made
only in accordance with procedures established by the Committee to avoid a
charge to earnings for financial accounting purposes and in accordance with Rule
16b-3.

11.Conditions on Delivery of Stock.  The Company will not be obligated to
deliver any shares of Company Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules,
or regulations.  The Company may place on a certificate or Book Entry Shares
representing Company Stock any legend required to reflect restrictions pursuant
to the Plan, and any legend deemed necessary by the Company’s counsel to comply
with federal or state securities laws.  The Company may require a customary
written indication of a Participant’s investment intent.  Until a Participant
has been issued a certificate or Book Entry Shares for the shares of Company
Stock acquired, the Participant shall possess no shareholder rights with respect
to the shares.  

12.Nontransferability of Awards.

(a)In general, Awards, by their terms, shall not be transferable by the
Participant except by will or by the laws of descent and distribution or except
as described below, without prior written approval from the Committee.  Options
shall be exercisable, during the Participant’s lifetime, only by the Participant
or by his guardian or legal representative.

* As Amended April 22, 2020Page 7 of 11

--------------------------------------------------------------------------------

 

(b)Notwithstanding the provisions of (a) and subject to federal and state
securities laws, the Committee may on a case by case basis grant or amend
Nonstatutory Stock Options that permit a Participant to transfer the Options to
one or more immediate family members, to a trust for the benefit of immediate
family members, or to a partnership, limited liability company, or other entity
the only partners, members, or interest-holders of which are among the
Participant’s immediate family members.  Consideration may not be paid for the
transfer of Options.  The transferee of an Option shall be subject to all
conditions applicable to the Option prior to its transfer.  The agreement
granting the Option shall set forth the transfer conditions and
restrictions.  The Committee may impose on any transferable Option and on stock
issued upon the exercise of an Option such limitations and conditions as the
Committee deems appropriate in its sole discretion.

13.Termination, Modification, Change.  

(a) If not sooner terminated by the Board, this Plan shall terminate at the
close of business on the day prior to the tenth anniversary of the Effective
Date.  The Board may at any time terminate, suspend, or modify the Plan;
provided that the Board shall not, without stockholder approval, make any
revision or amendment that would cause the Plan to fail to comply with any
requirement of applicable law, regulation, or rule if such amendment were not
approved by the stockholders of the Company including, (1) increasing the total
number of shares of Company Stock reserved for issuance pursuant to Awards
granted under the Plan (except pursuant to Section 14), (2) expanding the class
of persons eligible to receive Awards, or (3) materially increasing the benefits
accruing to Participants under the Plan.  Notwithstanding the foregoing, the
Board may unilaterally amend the Plan and Awards as it deems appropriate to
ensure compliance with Rule 16b-3 and to cause Incentive Stock Options to meet
the requirements of the Code and regulations thereunder.

(b)No Awards shall be made under the Plan after its termination, and no
termination or amendment of the Plan shall, without the consent of the
Participant or his representative, adversely affect a Participant’s rights under
an Award previously granted to him, but it shall be conclusively presumed that
any adjustment to cause Incentive Stock Options to meet the requirements of the
Code and regulations thereunder or any adjustment pursuant to Section 14, does
not adversely affect any such right.

(c)Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding Awards may not be amended to reduce the exercise price of
outstanding Options or Other Stock-Based Awards or cancel outstanding Options or
Other Stock-Based Awards in exchange for cash, other Awards or Options or Other
Stock-Based Awards with an exercise price that is less than the exercise price
of the original Options or Other Stock-Based Awards without shareholder
approval.

14.Change in Capital Structure.

(a)In the event of a stock dividend, stock split or combination of shares,
spin-off, reorganization, recapitalization or merger in which the Company is the
surviving corporation, or other change in the Company’s capital stock
(including, but not limited to, the creation or issuance to shareholders
generally of rights, options or warrants for the purchase of common stock or
preferred stock of the Company), the number and kind of shares of stock or
securities of the Company to be issued under the Plan (under outstanding Awards
and Awards to be granted in the future), the exercise price of options, and
other relevant provisions shall be appropriately adjusted by the Committee,
whose determination shall be binding on all persons.  If the adjustment would
produce fractional shares with respect to any Award, the Committee may adjust
appropriately the number of shares covered by the Award so as to eliminate the
fractional shares.

(b)In the event of a reorganization, recapitalization or merger in which the
Company is the surviving corporation, the result of which is that the Company
becomes a majority owned subsidiary of another entity (the “Parent”), then the
Committee may take such actions with respect to Awards as the Committee deems
appropriate (whose determination shall be binding on all persons), including
without limitation causing any such Award then outstanding to be assumed, or new
rights substituted therefor, by the Parent.

* As Amended April 22, 2020Page 8 of 11

--------------------------------------------------------------------------------

 

(c)In the event the Company distributes to its stockholders a dividend, or sells
or causes to be sold to a person other than the Company or a subsidiary shares
of stock in any corporation (a “Spinoff Company”) which, immediately before the
distribution or sale, was a majority owned subsidiary of the Company, the
Committee shall have the power, in its sole discretion, to make such adjustments
as the Committee deems appropriate.  The Committee may make adjustments in the
number and kind of shares or other securities to be issued under the Plan (under
outstanding Awards and Awards to be granted in the future), the exercise price
of Options, and other relevant provisions, and, without limiting the foregoing,
may substitute securities of a Spinoff Company for securities of the
Company.  The Committee shall make such adjustments as it determines to be
appropriate, considering the economic effect of the distribution or sale on the
interests of the Company’s shareholders and the Participants in the businesses
operated by the Spinoff Company.  The Committee’s determination shall be binding
on all persons.  If the adjustment would produce fractional shares with respect
to any Award, the Committee may adjust appropriately the number of shares
covered by the Award so as to eliminate the fractional shares.

(d)Notwithstanding anything in the Plan to the contrary, the Committee may take
the foregoing actions without the consent of any Participant, and the
Committee’s determination shall be conclusive and binding on all persons for all
purposes.  The Committee shall make its determinations consistent with Rule
16b-3 and the applicable provisions of the Code.

(e)To the extent required to avoid a charge to earnings for financial accounting
purposes, adjustments made by the Committee pursuant to this Section 14 to
outstanding Awards shall be made so that both (i) the aggregate intrinsic value
of an Award immediately after the adjustment is not greater than or less than
the Award’s aggregate intrinsic value before the adjustment and (ii) the ratio
of the exercise price per share to the market value per share is not reduced.

15.Change in Control. In the event of a Change in Control of the Company, the
Committee may take such actions with respect to Awards as the Committee deems
appropriate.  These actions may include, but shall not be limited to, the
following:

(a)At the time the Award is made, provide for the acceleration of the vesting
schedule relating to the exercise or realization of the Award so that the Award
may be exercised or realized in full on or before a date initially fixed by the
Committee;

(b)Provide for the purchase or settlement of any such Award by the  Company for
any amount of cash equal to the amount which could have been obtained upon the
exercise of such Award or realization of a Participant’s rights had such Award
been currently exercisable or payable;

(c)Make adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Change in Control; provided, however, that to the
extent required to avoid a charge to earnings for financial accounting purposes,
such adjustments shall be made so that both (i) the aggregate intrinsic value of
an Award immediately after the adjustment is not less than or greater than the
Award’s aggregate intrinsic value before the Award and (ii) the ratio of the
exercise price per share to the market value per share is not reduced; or

(d)Cause any such Award then outstanding to be assumed, or new rights
substituted therefore, by the acquiring or surviving corporation in such Change
in Control.

16.Administration of the Plan.

(a)The Plan shall be administered by the Committee, who shall be appointed by
the Board.  The Board initially designates the Compensation Committee of the
Board to be the Committee for purposes of the Plan.  If, at any time, the
Compensation Committee is not designated as the Committee and no Committee is
appointed, the Plan shall be administered by the Board.  To the extent required
by Rule 16b-3, all Awards shall be made by members of the Committee who are
“Non-Employee Directors” as that term is defined in Rule 16b-3, or by the
Board.  Awards that are intended to be performance-based for purposes of Code
Section 162(m) shall be made by the Committee, or subcommittee of the Committee,
comprised solely of two or more “outside directors” as that term is defined for
purposes of Code Section 162(m).

* As Amended April 22, 2020Page 9 of 11

--------------------------------------------------------------------------------

 

(b)Subject to the express provisions of the Plan, the Committee shall have full
and final authority to impose such limitations or conditions upon an Award as
the Committee deems appropriate to achieve the objectives of the Award and the
Plan.  Without limiting the foregoing and in addition to the powers set forth
elsewhere in the Plan, the Committee shall have the power and complete
discretion to determine (i) which eligible persons shall receive an Award and
the nature of the Award, (ii) the number of shares of Company Stock to be
covered by each Award, (iii) whether Options shall be Incentive Stock Options or
Nonstatutory Stock Options, (iv) the Fair Market Value of Company Stock, (v) the
time or times when an Award shall be granted, (vi) whether an Award shall become
vested over a period of time, according to a performance-based vesting schedule
or otherwise, and when it shall be fully vested, (vii) the terms and conditions
under which restrictions imposed upon an Award shall lapse, (viii) to the extent
permissible under Code Section 409A, whether a Change in Control exists, (ix)
factors relevant to the lapse of restrictions on Restricted Stock or Options,
(x) when Options may be exercised, (xi) whether to approve a Participant’s
election with respect to Applicable Withholding Taxes, (xii) conditions relating
to the length of time before disposition of Company Stock received in connection
with an Award is permitted, (xiii) notice provisions relating to the sale of
Company Stock acquired under the Plan, and (xiv) any additional requirements
relating to Awards that the Committee deems appropriate.  To the extent
permitted by applicable law, the Committee may delegate to the President and/or
Chief Executive Officer of the Company the power to designate other officers and
employees of the Company who will receive Awards and to determine the extent of
the Awards to be received by such Participant. Such delegation must be made by a
resolution of the Committee that specifies the maximum number of shares that may
be allocated as part of the Awards and such other terms and conditions as may be
established by the Committee.

(c)The Committee shall have the power to amend the terms of previously granted
Awards so long as the terms as amended are consistent with the terms of the Plan
and, where applicable, consistent with the qualification of an Option as an
Incentive Stock Option.  The consent of the Participant must be obtained with
respect to any amendment that would adversely affect the Participant’s rights
under the Award, except that such consent shall not be required if such
amendment is for the purpose of complying with Rule 16b-3 or any requirement of
the Code applicable to the Award.

(d)The Committee may adopt rules and regulations for carrying out the Plan.  The
Committee shall have the express discretionary authority to construe and
interpret the Plan and the Award agreements, to resolve any ambiguities, to
define any terms, and to make any other determinations required by the Plan or
an Award agreement.  The interpretation and construction of any provisions of
the Plan or an Award agreement by the Committee shall be final and
conclusive.  The Committee may consult with counsel, who may be counsel to the
Company, and shall not incur any liability for any action taken in good faith in
reliance upon the advice of counsel.

(e)A majority of the members of the Committee shall constitute a quorum, and all
actions of the Committee shall be taken by a majority of the members
present.  Any action may be taken by a written instrument signed by all of the
members, and any action so taken shall be fully effective as if it had been
taken at a meeting.

17.Notice.  All notices and other communications required or permitted to be
given under this Plan shall be in writing and shall be deemed to have been duly
given if delivered personally, electronically, or mailed first class, postage
prepaid, as follows: (a) if to the Company - at its principal business address
to the attention of the Secretary; (b) if to any Participant - at the last
address of the Participant known to the sender at the time the notice or other
communication is sent.

18.Compliance with Code Section 409A. To the extent applicable, this Plan is
intended to comply with Section 409A of the Code, and the Committee shall
interpret and administer the Plan in accordance therewith.  In addition, any
provision, including, without limitation, any definition, in this Plan document
that is determined to violate the requirements of Section 409A of the Code shall
be void and without effect and any provision, including, without limitation, any
definition, that is required to appear in this Plan document under Section 409A
of the Code that is not expressly set forth shall be deemed to be set forth
herein, and the Plan shall be administered in all respects as if such provisions
were expressly set forth.  In addition, the timing of certain payment of
benefits provided for under this Plan shall be revised as necessary for
compliance with Section 409A of the Code.

19.Clawback. Notwithstanding any other provisions in this Plan, any Award which
is subject to recovery under any law, government regulation or stock exchange
listing requirement, will be subject to such deductions and

* As Amended April 22, 2020Page 10 of 11

--------------------------------------------------------------------------------

 

clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company or any Affiliate pursuant to any such law, government regulation or
stock exchange listing requirement).

20.Section 162(m).  To the extent the Committee issues any Award that is
intended to be exempt from the deduction limitation of Section 162(m) of the
Code, the Committee may, without shareholder or grantee approval, amend the Plan
or the relevant agreement for the Award retroactively or prospectively to the
extent it determines necessary in order to comply with any subsequent
clarification of Section 162(m) of the Code required to preserve the Company’s
federal income tax deduction for compensation paid pursuant to any such Award.

21.Rights Under the Plan.  Title to and beneficial ownership of all benefits
described in the Plan shall at all times remain with the Company.  Participation
in the Plan and the right to receive payments under the Plan shall not give a
Participant any proprietary interest in the Company or any Affiliate or any of
their assets.  No trust fund shall be created in connection with the Plan, and
there shall be no required funding of amounts that may become payable under the
Plan.  A Participant shall, for all purposes, be a general creditor of the
Company or the Affiliate.  The interest of a Participant in the Plan cannot be
assigned, anticipated, sold, encumbered or pledged and shall not be subject to
the claims of his creditors.

22.Interpretation and Governing Law.  The terms of this Plan and Awards granted
pursuant to the Plan shall be governed, construed and administered in accordance
with the laws of the Commonwealth of Virginia, excluding any choice of law rules
or principles that might otherwise refer construction or interpretation of any
provision of the Plan or an Agreement to the substantive law of another
jurisdiction.  The Plan and Awards are subject to all present and future
applicable provisions of the Code and, to the extent applicable; they are
subject to all present and future rulings of the Securities and Exchange
Commission with respect to Rule 16b-3.  If any provision of the Plan or an Award
conflicts with any such Code provision or ruling, the Committee shall cause the
Plan to be amended, and shall modify the Award, so as to comply, or if for any
reason amendments cannot be made, that provision of the Plan or the Award shall
be void and of no effect.

* As Amended April 22, 2020Page 11 of 11